UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4931


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BRIAN KEITH WATTS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Margaret B. Seymour, District
Judge. (3:06-cr-00452-MBS-11)


Submitted:    November 17, 2009            Decided:   November 19, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Michael Duncan, AUSTIN & ROGERS, P.A., Columbia, South
Carolina, for Appellant.      W. Walter Wilkins, United States
Attorney, Stanley D. Ragsdale, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Brian Keith Watts appeals his conviction by a jury on

charges of conspiracy to manufacture, possess with intent to

distribute,        and   distribution         of     50     grams        or        more    of

methamphetamine and 500 grams or more of a mixture or substance

containing      methamphetamine,        in         violation        of        21     U.S.C.

§§ 841(a)(1),       841(b)(1)(A)    (2006)         (Count   1);     manufacture           and

possession with intent to distribute 500 grams or more of a

substance containing methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(A) (Count 13); possession of materials

used to manufacture a controlled substance, in violation of 21

U.S.C. §§ 843(a)(6), 843(d)(2) (2006) and 18 U.S.C. § 2 (2006)

(Count 14); and possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1) (2006).

Watts was sentenced to a 181-month term of imprisonment.

           His sole challenge on appeal is to the validity of the

search warrant used to search the residence in which Watts was

living and a shed located behind that residence, the results of

which search led to the discovery of various items that could be

used in the manufacture of methamphetamine, as well as firearms,

which evidence was used at trial against Watts.                      Watts moved to

suppress     the    evidence   on   the       ground      that    the     warrant         was

defective because it failed to list an address, the affidavit

used to obtain the warrant listed an incorrect address, and the

                                          2
police allegedly did not make a good faith effort to describe

with particularity the place to be searched.                       The district court

denied Watts’ motion to suppress.

             We review a district court’s ruling on a motion to

suppress for clear error on factual findings and de novo on

legal determinations.               United States v. Cain, 524 F.3d 477, 481

(4th Cir. 2008).            Facts are viewed in the light most favorable

to the prevailing party, United States v. Jamison, 509 F.3d 623,

628   (4th     Cir.    2007),        and   great     deference     is   shown   to    the

district court’s findings of probable cause, Illinois v. Gates,

462 U.S. 213, 236 (1983).

             We find no merit to Watts’ claims.                    The description of

the   premises        to    be      searched       was    sufficient    to   alert   law

enforcement officers as to the proper locations which were the

subject   of    the        search    warrant,       and    were   sufficient    to   meet

constitutional muster.               The execution of the warrant was headed

by the lead agent, who previously had engaged in surveillance,

including aerial surveillance, of the locations to be searched.

While the Fourth Amendment 1 requires that a warrant particularly


      1
       Watts’ assertion that the warrant did not meet state
statutory requirements does not appear to have been argued
below. Even if it had, the Fourth Amendment provides the proper
standard by which to review the admissibility in federal court
of a search warrant and ensuing search.     See United States v.
Clyburn, 24 F.3d 613, 617-18 (4th Cir. 1994).



                                               3
describe the place to be searched, that standard is met if the

officer, can, with reasonable effort, ascertain and identify the

place to be searched.              United States v. Owens, 848 F.2d 462, 463

(4th Cir. 1988); Steele v. United States, 267 U.S. 498, 503

(1925).           Moreover, even where a warrant contains a technical

inaccuracy, 2 a sufficient description of the premises, especially

where       the    executing    officer    had     knowledge      of   the   particular

place       to     be   searched,      will       meet    the    Fourth      Amendment’s

particularity           requirement.          See,       e.g.,   United      States    v.

Blackwood, 913 F.2d 139, 142 (4th Cir. 1990).

                  Accordingly, we affirm the district court’s denial of

Watts’      motion      to   suppress,    and     affirm    Watts’     conviction     and

sentence.          We dispense with oral argument because the facts and

legal       contentions      are    adequately       presented    in   the     materials

before       the    court    and   argument       would   not    aid   the   decisional

process.

                                                                                AFFIRMED




        2
       While Watts alludes to an incorrect address being listed
in the search warrant, neither the body of the search warrant
nor the supporting affidavit contains an actual address upon
which either the magistrate issuing the warrant or the officer
executing the warrant relied.



                                              4